McMurray, Presiding Judge.
The State of Georgia brought this action to condemn property used in violation of OCGA § 16-12-22. On February 14, 1989, the trial court entered a “final order” forfeiting the property pursuant to OCGA § 16-12-32. On February 27, 1989, appellant filed a motion to set aside the judgment attacking the “final order.” Following a hearing, the motion to set aside the judgment was denied on April 6, 1989. This is a direct appeal from the order denying the motion to set aside judgment. Held:
Appeals from an order denying a motion to set aside a judgment must be taken by application in the nature of a petition. OCGA § 5-6-35 (a) (8). Accordingly, this direct appeal must be dismissed. See State Farm &c. Ins. Co. v. Yancey, 258 Ga. 802 (375 SE2d 39).

Appeal dismissed.


Carley, C. J., and Beasley, J., concur.